 



Exhibit 10.61
CERTAIN PORTIONS OF THIS EXHIBIT WHICH ARE INDICATED BY “XXX”
HAVE BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL
TREATMENT AND SUCH PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE COMMISSION
BIOFINING
MASTER LICENSE AGREEMENT
THIS MASTER LICENSE AGREEMENT is made and entered into as of this 22nd day of
June, 2007 by and between Syntroleum Corporation (“Syntroleum”), a Delaware
corporation having its principal place of business at 4322 South 49th West
Avenue, Tulsa, Oklahoma 74107, and Dynamic Fuels, LLC (“Licensee”), a Delaware
limited liability company. The parties agree as follows:
1.
Definitions
Except as otherwise expressly provided in this Agreement or unless the context
in this Agreement requires otherwise, the terms described in Exhibit A when used
in this Agreement will have the respective meanings assigned to them in
Exhibit A (such meanings to be equally applicable to the singular and plural
forms thereof). Each exhibit hereto is attached and incorporated into this
Agreement.
2.
Syntroleum Grants to Licensee

2.01  
At the written request of Licensee Syntroleum will execute a Site License
Agreement in favor of Licensee for Licensee’s use of the Syntroleum Biofining
Technology to produce Biofined Renewable Fuels in one or more Licensed Plants at
specific locations within the Licensed Territory in accordance with the terms of
this Agreement. Notwithstanding the above, Licensee will not request more than
one Site License Agreement in any twelve (12) month period unless Licensee has
made a good faith decision to review the development of each additional Licensed
Plant. If Licensee requests more than one Site License Agreement in any twelve
(12) month period, each such request will be subject to Syntroleum having
adequate staff time to reasonably review and handle such request.
  2.02  
The Site License Agreement will be in substantially the same form as Exhibit B.

2.03  
During the term of this Agreement, unless otherwise consented to in writing by
Licensee, for a period of ten years from the Effective Date, Syntroleum will not
license the rights to use the Syntroleum Biofining Technology to any Person in
the Licensed Territory. Subject to Section 9.04, the exclusivity terms and
conditions of the preceding sentence will immediately cease on the occurrence of
any of the following:

Initials:                      and                     

 

1



--------------------------------------------------------------------------------



 



  (a)  
if Licensee has not requested the first Site License Agreement under
Section 2.01 of this Agreement within six (6) months after the Effective Date;

  (b)  
if Licensee or the owner of the first Licensed Plant has not advised Syntroleum
in writing that it desires for Syntroleum to proceed with the development of the
process design package for the first Licensed Plant within twelve (12) months
after Syntroleum provides the cost estimate required by the Site License
Agreement for the first Licensed Plant to develop the process design package; or

  (c)  
if Licensee or the owner of the first Licensed Plant has not commenced
construction of the first Licensed Plant within eighteen (18) months after
delivery by Syntroleum of the process design package for such Licensed Plant; or

  (d)  
if a period of forty-eight (48) months lapses after the execution date or
effective date, whichever is earlier, of the Site License Agreement for the
first Licensed Plant under this Agreement without (i) commencement of
construction by Licensee or any individual Owner of Licensee or an Affiliate of
such Owner under a second Site License Agreement, (ii) commencement of
construction by Licensee of a plant located outside the Licensed Territory to
produce Biofined Renewable Fuels, (iii) commencement of construction by the
Owners of Licensee or their Affiliates of a biomass to liquids plant utilizing
Syntroleum Fisher-Tropsch technology, or (iv) either of the Owners of Licensee
having proposed for a vote of the Members of Licensee the construction of a
second Licensed Plant within the Licensed Territory or if proposed the Owners of
Licensee having mutually agreed to not build a second Licensed Plant within the
Licensed Territory; or

  (e)  
if a period of forty-eight (48) months lapses after the execution date or
effective date, whichever is earlier, of any Site License Agreement and the
Owners of Licensee have given notice to Syntroleum that they no longer intend to
build any further Licensed Plants.

2.04  
Notwithstanding anything to the contrary contained in this Agreement, no
assignment, deed, sale or other transfer of the Syntroleum Biofining Technology
is made to Licensee by execution of this Agreement.

3.
Technical Assistance

3.01  
In accordance with the terms and conditions of each Site License Agreement,
Syntroleum agrees to disclose and make available to Licensee as part of this
Agreement, upon the reasonable request of Licensee, any and all Inventions and
Improvements developed by Syntroleum or its Affiliates relating to the
Syntroleum Biofining Technology.

Initials:                      and                     

 

2



--------------------------------------------------------------------------------



 



3.02  
Except as provided under Sections 3.01 and 3.03 of this Agreement, Syntroleum
will provide any and all Technical Services for the Licensed Plant to Licensee
under the Services Agreement.

3.03  
Syntroleum will provide to Licensee Technical Services free of charge for the
one (1) year period immediately after the commissioning of the first Licensed
Plant, subject to the following:

  (a)  
such Technical Services will be limited to 1,920 man hours per year consisting
of Syntroleum personnel having the requisite skills to effectively and
efficiently provide the required Technical Services;

  (b)  
such Technical Services will be limited to matters covered by the scope of the
first Site License Agreement as applicable to Syntroleum;

  (c)  
such Technical Services will not include any third party costs or travel costs.
Any third party costs or travel costs will be invoiced to Licensee in accordance
with the fee schedule set forth in the first Site License Agreement.

4.
Licensee Grants to Syntroleum

4.01  
Licensee will disclose and make available to Syntroleum as part of this
Agreement, upon the reasonable request of Syntroleum, any and all Inventions or
Improvements developed by Licensee or its Affiliates relating to the production
of Biofined Renewable Fuels.

4.02  
Subject to the terms and conditions of this Agreement, Licensee grants to
Syntroleum a limited, non-exclusive, irrevocable, royalty free, world-wide right
and license under Licensee Patent Rights and Licensee Technical Information for
the design, construction, operation and maintenance (including modification,
debottlenecking and replacement but excluding expansion) of facilities producing
Biofined Renewable Fuels, together with the right to grant corresponding
sublicenses of Licensee Patent Rights and Licensee Technical Information to
other licensees of the Syntroleum Biofining Technology for use at a licensed
plant producing Biofined Renewable Fuels, provided that any such licensee to
whom a sublicense is to be granted will have granted reciprocal rights to
Syntroleum to use and grant sublicenses under such licensee’s patent rights and
technical information for the benefit of Licensee and Syntroleum will have
granted such sublicenses to Licensee. Licensee will have the right to charge
Syntroleum a reasonable fee for any training with respect to Licensee Patent
Rights and Licensee Technical Information as may be agreed with Syntroleum on a
case by case basis. Any intellectual property or similar asset developed by
Licensee other than Licensee Patent Rights and Licensee Technical Information
are not included in such license.

Initials:                      and                     

 

3



--------------------------------------------------------------------------------



 



4.03  
Should Licensee, during the term of this Agreement, make any patentable
Inventions or Improvements, Licensee may, at its sole discretion, file patent
applications, whether in the U.S., Patent Cooperation Treaty and/or another
jurisdiction, with respect to such Inventions or Improvements in its own name
and at its own expense, and take such other steps as are necessary, in the sole
judgment of Licensee, to protect its rights in such Inventions or Improvements.
In the event Licensee declines to file any patent application with respect to
any Inventions or Improvements, it will notify Syntroleum within thirty
(30) days of its decision not to file such application and will allow
Syntroleum, at its sole discretion, to file such patent application at its sole
expense and to take such other steps as are necessary, in Syntroleum’s sole
judgment, to protect any patent rights in such Inventions or Improvements.
Subject to Licensee’s obligation to account to any third parties pertaining to
the patentable Inventions or Improvements, if Syntroleum elects to pursue such
patent application, Licensee will assign to Syntroleum all of Licensee’s right,
title and interest in and to the patentable Inventions or Improvements.

4.04  
In the event Licensee files an application on any Invention or Improvements in
any jurisdiction and later decides to terminate prosecution of such application,
Licensee will notify Syntroleum of such decision within a reasonable time prior
to allowing such application to lapse or become abandoned. In such event,
Syntroleum, in its own and sole discretion, may continue prosecution of such
application, with all title to such patent application assigned to Syntroleum.

4.05  
Syntroleum and Licensee each agree that they will take all actions and execute
all documents and will cause their employees, agents and contractors to take all
actions and execute all documents as are necessary or appropriate to carry out
the provisions of this Article 4 or to assist each other in the preparation,
filing and prosecution of patent applications or securing such protection
referenced in this Article 4 when so requested.

4.06  
Licensee hereby grants to Syntroleum the right to reasonably inspect, at
mutually convenient times, the operating procedures, process conditions,
material balances, energy consumption, catalyst performance, and analyses of the
Biofined Renewable Fuels which are applicable to Licensee’s Inventions or
Improvements at any plant incorporating such Inventions or Improvements.
Syntroleum hereby grants to Licensee the right to reasonably inspect, at
mutually convenient times, the operating procedures, process conditions,
material balances, energy consumption, catalyst performance, and analyses of the
Biofined Renewable Fuels which are applicable to Licensee’s Inventions or
Improvements at plants owned by Syntroleum.

4.07  
Licensee will provide safe access to Syntroleum, from time to time and upon
request by Syntroleum, to collect and remove samples of intermediate streams and
the Biofined Renewable Fuels as they are produced by each Licensed Plant, in
reasonable amounts in number and quantity as necessary to verify compliance with
this Agreement. Syntroleum’s cost to collect, remove and analyze samples will be
born by Syntroleum.

4.08  
Licensee will allow Syntroleum and its representatives the right to access each
Licensed Plant at reasonable and convenient times to observe the construction,
start-up and ongoing plant operations over the service life of such Licensed
Plant and to train third party licensees.

Initials:                      and                     

 

4



--------------------------------------------------------------------------------



 



4.09  
No grant, transfer or use by Syntroleum or any Syntroleum sub-licensee of any
Licensee Patent Rights or Licensee Technical Information will imply or result in
any indemnity, warranty, liability or obligation by Licensee with respect to
such rights or information, it being understood that Licensee is not in the
business of developing intellectual property rights, and that all such rights
and information will be transferred by Licensee as is, where is and without any
express or implied warranty or representation of any kind to Syntroleum, any
Syntroleum sub-licensee or any other person, including as to title,
merchantability or usefulness for a particular purpose.

5.
License and Other Fees

5.01  
Licensee agrees to pay all fees and royalties to Syntroleum in accordance with
each Site License Agreement executed pursuant to this Agreement.

5.02  
So long as Syntroleum owns an ownership interest in Licensee, there will not be
any upfront fee in any Site License Agreement. So long as Syntroleum owns an
ownership interest in Licensee, each Site License Agreement will contain a
mutually acceptable running royalty on produced products as specified in the
form of the Site License attached to this Agreement. If Syntroleum no longer
owns an ownership interest in Licensee, Licensee and Syntroleum will negotiate
in good faith an upfront royalty fee for the second and any subsequent Site
License Agreements to be entered into pursuant to this Agreement which upfront
fee will be calculated utilizing the lesser of (i) a commercially reasonable
royalty fee per gallon and (ii) $XXX per gallon of Biofined Renewable Fuels
produced at the Licensed Plant adjusted annually for inflation using the BLS.

5.03  
All amounts payable under this Agreement will be paid by Licensee to Syntroleum
at Syntroleum’s address specified in Section 10.08, or to an account at a bank
specified by Syntroleum, in dollars of the United States of America.

5.04  
In the event Licensee is required to withhold any taxes from amounts payable to
Syntroleum under this Agreement, Licensee agrees to provide Syntroleum at the
time of such withholding with a receipt or other evidence, if any, issued by the
appropriate governmental agency reflecting the deposit of such taxes with such
agency.

6.
Warranties and Indemnities

6.01  
Syntroleum represents and warrants that it is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
United States of America, and has full power and authority to enter into and
perform its obligations under this Agreement, including, without limitation, the
right to grant all licenses and provide the services set forth in this
Agreement. The execution, delivery and performance of this Agreement and all
documents relating hereto by Syntroleum have been duly and validly authorized by
all requisite corporate action and constitute valid and binding obligations of
Syntroleum enforceable in accordance with their respective terms.
 

Initials:                      and                     

 

5



--------------------------------------------------------------------------------



 



6.02  
Licensee represents and warrants that it is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, and has full power and authority to enter into and perform its
obligations under this Agreement including the right to grant the rights and
licenses as set forth in Article 4 of this Agreement. The execution, delivery
and performance of this Agreement and all documents relating hereto by Licensee
have been duly and validly authorized by all requisite limited liability company
action and constitute valid and binding obligations of Licensee enforceable in
accordance with their respective terms.

6.03  
Except as otherwise expressly set forth in this Agreement, SYNTROLEUM MAKES NO
AND HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OR REPRESENTATIONS OF ANY
KIND, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR ANY OTHER WARRANTIES OR REPRESENTATIONS OF ANY KIND TO LICENSEE,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OR REPRESENTATION WITH RESPECT TO
USE OF THE SYNTROLEUM BIOFINING TECHNOLOGY AS AUTHORIZED HEREUNDER.

6.04  
IN NO EVENT WILL A PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE, CONSEQUENTIAL OR EXEMPLARY DAMAGES, INCLUDING WITHOUT
LIMITATION, LOST PROFITS OR SAVINGS, REGARDLESS OF THE FORM OF ACTION GIVING
RISE TO SUCH A CLAIM FOR SUCH DAMAGES, WHETHER IN CONTRACT OR TORT INCLUDING
NEGLIGENCE, EVEN IF SYNTROLEUM OR LICENSEE HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. BUT IF A PARTY IS FOUND LIABLE, DESPITE THE ABOVE LANGUAGE, TO
THE OTHER PARTY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR
EXEMPLARY DAMAGES THEN THE MAXIMUM LIMIT OF SUCH DAMAGES IS AGREED TO BE
$50,000. ANY DAMAGES RESULTING FROM UNAUTHORIZED DISCLOSURE OR USE OF
CONFIDENTIAL INFORMATION OR UNAUTHORIZED USE OF THE SYNTROLEUM BIOFINING PATENT
RIGHTS OR THE LICENSEE PATENT RIGHTS UNDER THIS AGREEMENT SHALL BE DEEMED TO BE
DIRECT DAMAGES. SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR
EXEMPLARY DAMAGES RECOVERED FROM A PARTY BY A THIRD PARTY WITH RESPECT TO WHICH
THE OTHER PARTY IS REQUIRED TO PROVIDE INDEMNIFICATION PURSUANT TO THIS
AGREEMENT SHALL BE DEEMED TO BE DIRECT DAMAGES.

Initials:                      and                     

 

6



--------------------------------------------------------------------------------



 



7.
Confidentiality and Limitations

7.01  
Licensee agrees that any Confidential Information disclosed by Syntroleum or an
Affiliate directly or indirectly to Licensee during the term of this Agreement
will be kept confidential by Licensee until five (5) years after the termination
of this Agreement or fifteen (15) years from the Effective Date, whichever last
occurs, with the same standard of care Licensee uses to protect its own similar
confidential information and, except as otherwise provided in this Agreement,
will not be disclosed to others or copied or duplicated (except for internal
use) and will be used by Licensee solely for purposes covered by the scope of
each license granted pursuant to this Agreement. Licensee may disclose such
Confidential Information to third parties, except competitors of Syntroleum as a
technology provider (including, but not limited to those entities listed on
Exhibit E which Exhibit may be amended from time to time by the mutual agreement
of the Parties, such agreement not to be unreasonably withheld), who have
executed a confidentiality agreement with Syntroleum with confidentiality terms
no less restrictive than those set forth in this Section 7.01. To the extent
reasonably necessary to carry out the purposes of this Agreement, Licensee may
disclose any of the foregoing information to an Affiliate, provided that the
Affiliate has agreed in writing to be bound by confidentiality terms no less
restrictive than those set forth in this Section 7.01.

7.02  
Syntroleum agrees that any Confidential Information disclosed by Licensee or an
Affiliate directly or indirectly to Syntroleum during the term of this Agreement
will be kept confidential by Syntroleum until five (5) years after the
termination of this Agreement or fifteen (15) years from the Effective Date,
whichever last occurs, with the same standard of care Syntroleum uses to protect
its own similar confidential information, and except as otherwise provided in
this Agreement will not be disclosed to others or copied or duplicated, and will
be used by Syntroleum solely in the development, marketing and licensing of
Biofined Renewable Fuels, and for no other purpose. Syntroleum may disclose such
Confidential Information to third parties who have executed a confidentiality
agreement with Licensee with confidentiality terms no less restrictive than
those set forth in this Section 7.02. To the extent reasonably necessary to
carry out the purposes of this Agreement, Syntroleum may disclose any of the
foregoing information to an Affiliate, provided that the Affiliate has agreed in
writing to be bound by confidentiality terms no less restrictive than those set
forth in this Section 7.02.

7.03  
A Party will not be subject to the restrictions set forth in Sections 7.01 and
7.02 of this Agreement as to the disclosure, duplication or use of disclosed
Confidential Information, if the receiving Party can prove by competent evidence
that such Confidential Information (and not a general description of the subject
of such Confidential Information):

  (a)  
was already known to the receiving Party or an Affiliate prior to the disclosure
thereof by the disclosing Party;

  (b)  
is or becomes part of the public knowledge or literature without breach of this
Agreement by the receiving Party but only after it becomes part of the public
knowledge or literature;

Initials:                      and                     

 

7



--------------------------------------------------------------------------------



 



  (c)  
will otherwise lawfully become available to the receiving Party or an Affiliate
from a third party but only after it becomes so available and provided the third
party is not under obligation of confidentiality to disclosing Party; or

  (d)  
is developed by the receiving Party or an Affiliate independently of any
disclosure by the disclosing Party to the receiving Party or an Affiliate under
this Agreement or independently of any joint research and development activities
of Licensee and Syntroleum which may occur under a separate agreement.

7.04  
The receiving Party will limit access to the Confidential Information disclosed
to it to those employees of the receiving Party or an Affiliate who reasonably
require the same and who are under a legal obligation of confidentiality on the
terms set forth herein. The receiving Party will be responsible to the
disclosing Party for the performance by its employees of their confidentiality
obligations.

7.05  
In the event that a Party which is recipient of Confidential Information from
the other Party is requested or required by deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar process to
disclose any such Confidential Information, the receiving Party will provide the
disclosing Party with prompt written notice of such request or requirement prior
to making the requested disclosure, and will cooperate with the disclosing Party
so that the disclosing Party may seek a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained,
the receiving Party may disclose only that portion of the Confidential
Information that the receiving Party is advised by counsel is legally required
to be disclosed.

7.06  
The Parties agree that they will each take all actions and execute all
documents, and will cause their employees, agents and contractors to take all
actions and execute all documents as are necessary or appropriate to carry out
the provisions of this Article 7 or to assist each other in securing protection
of intellectual property and Confidential Information referenced in this
Article 7.

7.07  
With respect to any Syntroleum Biofining Catalysts furnished to Licensee under
any Catalyst Sales Agreement for use by Licensee at a Licensed Plant, Licensee
will not, and Licensee will not allow any other person to, analyze, break down,
reverse engineer or otherwise seek to determine the chemical composition of any
such catalyst, except that Licensee will be entitled to:

  (a)  
perform analyses that Syntroleum may from time to time specifically authorize in
writing, to the extent required for monitoring the performance of such Licensed
Plant and for reclamation or disposal of spent catalysts, such authorization not
to be unreasonably withheld;

  (b)  
provide results of the aforementioned analyses to other parties to the extent
required for reclamation or disposal of spent catalysts, but only after such
other parties have entered into a confidentiality agreement with Syntroleum with
confidentiality terms no less restrictive than those set forth in Section 7.01
of this Agreement; and
 

Initials:                      and                     

 

8



--------------------------------------------------------------------------------



 



  (c)  
ensure that the agent under the Catalyst Escrow Agreement the parties intend to
enter into prior to construction of the first Licensed Plant is current with all
Syntroleum Biofining Catalyst Information, including any information relating to
methods specified by Syntroleum for manufacturing catalysts for use in producing
Biofined Renewable Fuels, so as to perform their role as the agent under such
Catalyst Escrow Agreement.

   
Syntroleum will be provided with a copy of all such analyses which has been
approved in writing prior to release to other parties.
  7.08  
It is recognized that public announcements of the material terms regarding this
Agreement may be necessary upon execution to comply with the rules and
regulations of the U.S. Securities and Exchange Commission, any other regulatory
body or any public trading exchange. In such instance, each Party agrees to
provide written notice to the other Party of the content of any proposed
disclosure, press release, or other announcement relating to this Agreement at
least twenty-four (24) hours prior to its intended release.

8.
Assignment and Transfers

8.01  
Licensee will not assign its rights and obligations under this Agreement to any
competitor of Syntroleum listed on Exhibit C (which exhibit may be amended from
time to time by the mutual agreement of the Parties, such agreement not to be
unreasonably withheld). Except for assignment to a wholly-owned subsidiary, this
Agreement will not be assignable by Licensee without the prior written consent
of Syntroleum which consent will not be unreasonably withheld. Licensee will
promptly notify Syntroleum in writing of any assignment to a wholly-owned
subsidiary. Except for assignment to a wholly-owned subsidiary, any attempted
assignment of this Agreement by Licensee without consent of Syntroleum will be
void.

8.02  
Except for assignment to a wholly-owned subsidiary, this Agreement may not be
assigned by Syntroleum without the prior written consent of Licensee which
consent will not be unreasonably withheld. Except for assignment to a
wholly-owned subsidiary, any attempted assignment of this Agreement by
Syntroleum without the prior written consent of Licensee will be void. No
assignment of this Agreement to a wholly-owned subsidiary by Syntroleum will be
valid unless such subsidiary has the appropriate rights to grant the license
provided under this Agreement and the ability to perform the other obligations
of Syntroleum under this Agreement.

Initials:                      and                     

 

9



--------------------------------------------------------------------------------



 



8.03  
Syntroleum acknowledges and agrees that Licensee may assign this Agreement as
collateral to any lender providing financing to Licensee, and Syntroleum shall
execute a form of consent to assignment reasonably requested by any such lender.

9.
Term and Termination

9.01  
Except as provided in Section 7.01 and the following sentence, this Agreement
will terminate on the later to occur of (i) 10 years after the date of this
Agreement and (ii) 2 years after the Development Activities Completion Date. If
Licensee fails to pay an Upfront Royalty (as defined in the Site License
Agreement), and Syntroleum has not otherwise agreed to a continued Running
Royalty or some other form of payment under such Site License Agreement,
Syntroleum shall have the right to terminate this Agreement by giving written
notice to Licensee. The termination of this Agreement has no effect on any
issued Site License Agreement. Notwithstanding the above, if (i) the Licensee
has not commenced construction of the initial Licensed Plant within three years
of the Effective Date, which period will be extended for Excusable Delay, or
(ii) the initial Licensed Plant produces less than XXX (XXX) of the nameplate
capacity per day of renewable fuels as set forth in the Process Design Package
for such initial Licensed Plant during each day of the Performance Test and
fails to meet the Process Guarantee (as such terms are defined in the initial
Licensed Plant’s Site License Agreement) then this Agreement will terminate and
neither party will have any further obligations under the terms and conditions
of this Agreement. The parties anticipate the nameplate capacity of the Licensed
Plants under Site License Agreements will be five thousand (5000) barrels per
day. If the nameplate capacity, as specified in the Process Design Package
delivered under any such Site License Agreement, is higher or lower than five
thousand (5000) barrels a day the parties agree to appropriately modify any term
in the relevant Site License to take such lower or higher nameplate capacity
into account.

9.02  
If a material default occurs in connection with this Agreement, the
non-defaulting Party will provide written notice to the defaulting Party. The
defaulting Party must respond in writing within thirty (30) days as to its
intent to cure the material default. The actions by the non-defaulting Party
under this Article 9 will not prejudice such Party from enforcing any claim
which it may have for damages or otherwise on account of the default.
  9.03  
Termination of this Agreement will not:

  (a)  
relieve Licensee of its obligations to account for and pay all amounts due
Syntroleum under any Site License Agreement in effect arising prior to its
termination;

  (b)  
affect any rights granted under Article 4 with respect to Licensee Patent Rights
and Licensee Technical Information, which will survive termination in accordance
with its terms; or

Initials:                      and                     

 

10



--------------------------------------------------------------------------------



 



  (c)  
affect the obligations of Syntroleum and Licensee under Articles 6 and 7, which
will survive termination in accordance with their terms.

9.04  
No Party to this Agreement will be in default in performing its obligations
under this Agreement, except the obligations to provide the license or pay the
amounts required under this Agreement, to the extent that performing such
obligations, or any of them, is delayed or prevented by Force Majeure. Each
Party will use commercially reasonable efforts to remove the cause of such Force
Majeure.

9.05  
Notwithstanding anything to the contrary set forth in this Agreement, if
Licensee fails to take any action contemplated by this Agreement within the
period of time specified in this Agreement due to Excusable Delay, then such
period of time shall be extended by an amount of time equal to the period of
such Excusable Delay.

9.06  
Licensee will have the right to terminate this Agreement in its sole discretion,
with or without cause, upon the delivery of written notice of termination to
Syntroleum no less than sixty (60) days prior to the date of such termination.

10.
Miscellaneous

10.01  
This Agreement embodies the entire intent of the Parties and merges all prior
oral and written agreements between the Parties hereto with respect to subject
matter hereof. No stipulation, agreement, representation or understanding of the
Parties hereto will be valid or enforceable unless contained in this Agreement
or in a subsequent written agreement signed by the Parties hereto.

10.02  
This Agreement shall be governed by, and shall be enforced, construed and
interpreted in accordance with, the laws of the State of New York (without
giving effect to any principle of conflict of laws that would result in the
application of the law of another jurisdiction as the governing law of this
Agreement), which shall be deemed to be the proper law of this Agreement.
Subject to Section 10.03, the parties agree that the jurisdiction governing any
disputes or interpretation of matters arising from the Agreement is the State of
New York, in New York County. Any action or proceeding which is permitted to be
brought by a party against a party to this Agreement arising out of or relating
to this Agreement, whether in tort or contract or at law or in equity, shall be
brought in a federal court in the State of New York, in New York County or, if
federal court shall not have jurisdiction, state court in the State of New York,
in New York County and each party: (a) irrevocably submits to the personal
jurisdiction of such courts; (b) waives any objection to laying venue in any
such action or proceeding in such courts; (c) waives any objection that such
courts are an inconvenient forum or do not have jurisdiction over it; and
(d) agrees that service of process upon it may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address specified in the heading of this
Agreement or as specified below. The foregoing consents to jurisdiction and
service of process shall not constitute general consents to service of process
in the State of New York for any purpose except as provided herein and shall not
be deemed to confer rights on any person other than the parties to the
Agreement. Each party shall appoint an agent for service in New York County for
service of process in any dispute arising out of or relating to the Agreement
and agrees that service upon such agent shall constitute personal service upon
each such party.

Initials:                      and                     

 

11



--------------------------------------------------------------------------------



 



10.03  
The parties agree that in the event of any dispute, controversy, or claim
between the parties arising out of or relating to this Agreement, or the alleged
breach of this Agreement (expressly including the validity, scope, and
enforceability of this arbitration agreement), the Controller of Licensee and
the President of Syntroleum shall confer. If they fail within fifteen (15) days
to agree on a satisfactory resolution, then the parties agree that any such
dispute, controversy, claim or alleged breach shall be settled by final and
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”), and judgment on the award rendered
by the arbitrator may be entered by a United States District Court. The parties
stipulate this Agreement involves a transaction in interstate commerce and that
the Federal Arbitration Act is fully applicable. Within thirty (30) days of
either party delivering to the other party notice of arbitration under this
Section 10.03, each party shall select an arbitrator. The two arbitrators
selected by the parties shall, within ten (10) days of their appointment, select
as chairman of the tribunal, a third neutral arbitrator (collectively with the
party-appointed arbitrators, the “Arbitrators” and each an “Arbitrator”). If the
two party-appointed Arbitrators do not agree on a third neutral Arbitrator, the
third Arbitrator shall be selected by the AAA. The arbitration hearing shall be
held in Houston, Texas before the three Arbitrators. Each of the Arbitrators
shall be unaffiliated with either party or its affiliates, shall not have any
material financial dependence on either party, and shall at all times remain
neutral and wholly impartial. The arbitration hearing shall commence within
twenty (20) days of the appointment of the third Arbitrator. The arbitrators
shall have no power to modify the terms of this Agreement or to award punitive
damages. The parties hereto hereby waive any rights or claims for punitive
damages in arbitration.

10.04  
This Agreement does not grant and will not be construed as granting any license,
authorization or consent, to either Party by the other Party hereto, to use any
name, trademark, service mark or slogan of the other Party. Except as required
by law, a Party will not use the other Party’s name without written consent,
except for the identification of the other Party as Syntroleum or a licensee of
Syntroleum.

10.05  
Failure of either Syntroleum or Licensee at any time or from time to time to
exercise any of its rights under this Agreement or to insist upon strict
performance of the other Party’s obligations hereunder will not be deemed a
waiver of or to limit any of such rights or obligations with respect to such
rights or obligations or any subsequent occurrence.

10.06  
The Parties may publish the existence of this Agreement but agree not to
disclose, without the prior written consent of the other Party, any of the terms
of this Agreement or any portion thereof, or any amendment concerning the same,
except as required by law.

Initials:                      and                     

 

12



--------------------------------------------------------------------------------



 



10.07  
In construing this Agreement: (i) no consideration shall be given to the
captions of the Articles, Sections, subsections or clauses, which are inserted
for convenience in locating the provisions of this Agreement and not as an aid
to construction and shall not be interpreted to limit or otherwise affect the
provisions of this Agreement, (ii) no consideration shall be given to the fact
or presumption that any party had a greater or lesser hand in drafting this
Agreement, (iii) examples shall not be construed to limit, expressly or by
implication, the matter they illustrate, (iv) the word “includes” and its
syntactic variants means “includes, but is not limited to” and corresponding
syntactic variant expressions, words such as “herein,” “hereafter,” “hereof,”
“hereto” and “hereunder” refer to this Agreement as a whole and the word “and”
shall be deemed to mean “and/or” where the context so requires, (v) the plural
shall be deemed to include the singular, and vice versa, (vi) each gender shall
be deemed to include the other gender, (vii) each Exhibit, Appendix, Attachment
and Schedule to this Agreement is part of this Agreement, (viii) references to a
Person are also to its permitted successors and permitted assigns and
(ix) unless otherwise expressly provided herein, any agreement, instrument or
statute defined or referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, included (in the
case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and reference to all
attachments thereto and instruments incorporated therein.

10.08  
Should any part or provision of this Agreement be held unenforceable or in
conflict with the laws of the State of New York, the validity of the remaining
parts or provisions will not be affected by such holding.
  10.09  
All notices hereunder will be addressed to the Parties as follows:

         
 
  If to Syntroleum:   If to Licensee:
 
       
 
  Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, OK 74107
Fax No.: (918) 592-7979
Phone No.: (918) 592-7900
ATTN: General Counsel   Dynamic Fuels, LLC
To Be Provided In Writing

Any notice required or permitted to be given under this Agreement by one of the
Parties to the other will be deemed to have been sufficiently given for all
purposes hereof if mailed by registered or certified mail, postage prepaid,
addressed to such Party at its address indicated above, electronically
transmitted and acknowledged by the other Party or by actual delivery of written
notice to the other Party.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.
Initials:                      and                     

 

13



--------------------------------------------------------------------------------



 



            SYNTROLEUM CORPORATION
      By:   /s/ John B. Holmes, Jr.         Name:   John B. Holmes, Jr.       
Title:   Chief Executive Officer        DYNAMIC FUELS, LLC
      By:   /s/ Jeffrey P. Webster         Name:   Jeffrey P. Webster       
Title:   Management Committee     

Initials:                      and                     

 

14



--------------------------------------------------------------------------------



 



Exhibit A
to Biofining Master License Agreement
DEFINITIONS

1.  
“Affiliate” means, with respect to a Person, any Person directly or indirectly
Controlling, Controlled by or under common Control with such Person.

2.  
“Agreement” means the Biofining Master License Agreement to which this Exhibit A
is attached together with all exhibits thereto.

3.  
“Bio Feedstock” means animal fats and other feedstocks, including, but not
limited to, vegetable oils, yellow, brown and recycled grease, glycerin,
glycerol, palm oil, soybean oil and other bio-oils, but excluding any material
or product produced from a Fischer-Tropsch synthesis process.

4.  
“Biofined Renewable Fuels” means renewable fuels made from Bio Feedstocks
including, but not limited to, iso-paraffinic kerosene, jet fuel, diesel,
naphtha, petroleum jelly and liquefied petroleum gas.

5.  
“BLS” means the factor equal to (a) the BLS Index for the calendar year in which
the payment is being made divided by (b) the BLS Index applicable as of the
Effective Date.

6.  
“BLS Index” means the index for January of the year in question represented by
the Producer Price Index for Industrial Commodities as published by the Bureau
of Labor Statistics, U.S. Department of Labor, using the year 1982 as the base
index equal to 100. If, at any time, the above index should cease to be
published, then another suitable index published by the U.S. Government or other
authoritative organization and generally recognized by the trade as
authoritative with respect to changes in the U.S. of equivalent commodity costs
will be used.

7.  
“Confidential Information” means:

a. the Agreement and the terms thereof; and
b. information of Syntroleum or Licensee disclosed to the other Party under the
Agreement, including any formula, pattern, compilation, program, apparatus,
device, drawing, schematic, method, technique, know-how, process or pilot plant
data, and other non-public information such as business plans, financial
information or other technology that:
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy, which information will be disclosed in writing and labeled
as “Confidential” or the equivalent, or if disclosed verbally or in other
non-written form, identified as such at the time of disclosure and thereafter
summarized in writing by the disclosing Party within thirty (30) days of such
initial disclosure.
Initials:                      and                     

 

1



--------------------------------------------------------------------------------



 



   
Confidential Information includes, without limit, Syntroleum Biofining Catalyst
Information, Syntroleum Biofining Technical Information, and Licensee Technical
Information.
  8.  
“Control,” “Controlling” or “Controlled” means the possession, directly or
indirectly, of the right or power to direct or cause the direction of the
management and policies of another Person, whether through the ownership of
voting securities, partnership interests, management authority, by contract or
otherwise; and without limiting the foregoing, it shall be deemed that the
ownership of more than 50% of the voting securities, partnership interests,
member interests or percentage interest of another Person shall be deemed to
meet such control test.

9.  
“Development Activities Completion Date” means the first to occur of (i) the
date which the Owners of Licensee agree is the Development Activities Completion
Date, (ii) 180 days following the commencement of commercial operations of the
last Licensed Plant developed by the Licensee during the 10 year period
commencing on the date of this Agreement and (iii) the abandonment by the
Licensee of the development of such Licensed Plant
  10.  
“Effective Date” means the date set forth in the first paragraph of this
Agreement.

11.  
“Excusable Delay” means a period of delay by the Licensee in taking any action
caused by (i) the failure of Syntroleum to perform an obligation under this
Agreement or any agreement entered into in connection with this Agreement,
(ii) a decision by Licensee to delay taking such action made with the consent of
or without objection by Syntroleum or (iii) the delay of any governmental
authority, body or agency granting any permit, license or authorization so long
as Licensee is prudently and diligently pursuing the permit, license or
authorization but in no event longer than 18 months from the decision by
Licensee to delay such action.

12.  
“Force Majeure” means a revolution, civil unrest, strike, labor disturbances,
epidemic, fire, lightening, flood, storm, earthquake, explosion, blockage or
embargo, or any law, proclamation, regulation or ordinance, or any other cause
that is beyond the control and without the fault or negligence of the Party
asserting the benefit of a Force Majeure event.

13.  
“Inventions or Improvements” means any process, formula, composition, device,
catalyst, apparatus, technology, know-how, operating technique, improvement,
modification, or enhancement relating to the use, operation, or
commercialization of any technology capable of producing Biofined Renewable
Fuels, which is discovered, made, designed, developed or acquired by Syntroleum
or Licensee, solely or with others, since the Effective Date, whether patentable
or not, including, without limitation, patents,

Initials:                      and                     

 

2



--------------------------------------------------------------------------------



 



   
copyrights, and Confidential Information and further including the full scope
and content of the intellectual and tangible property included therein and
produced therefrom, e.g., drawings, prints, chemical formulae, prototypes, data,
computer programs and software, and the like. Inventions or Improvements will
not include any information relating to methods of manufacturing catalysts for
use in the production of Biofined Renewable Fuels.
  14.  
“Licensed Plant” means a plant licensed to operate under the terms of a Site
License Agreement within the Licensed Territory with a design production
capacity measured in gallons of Biofined Renewable Fuels per day, using or
designed to use the Syntroleum Biofining Technology to produce Biofined
Renewable Fuels.
  15.  
“Licensed Territory” means the United States of America.
  16.  
“Licensee” means Dynamic Fuels, LLC, a Delaware limited liability company.

17.  
“Licensee Patent Rights” means all rights with respect to patents and patent
applications of all relevant countries to the extent that the claims cover
features or aspects of Inventions or Improvements practiced in a Licensed Plant
and applicable to the production of Biofined Renewable Fuels, in each case to
the extent that, and subject to the terms and conditions under which, Licensee
has the right to grant licenses, immunities or licensing rights without having
to make payment to others.

18.  
“Licensee Technical Information” means all unpatented Inventions or Improvements
practiced in a Licensed Plant and applicable to the production of Biofined
Renewable Fuels, in each case to the extent that, and subject to the terms and
conditions under which, Licensee has the right to grant licenses, immunities or
licensing rights without having to make payment to others.
  19.  
“Owner” of Licensee means either Syntroleum or Tyson Foods, Inc individually.
  20.  
“Owners” of Licensee means Syntroleum and Tyson Foods, Inc. jointly.
  21.  
“Parties” means Syntroleum and Licensee.
  22.  
“Party” means Syntroleum or Licensee.

23.  
“Person” means any natural person, corporation, joint venture, partnership,
limited liability company, firm, association, trust, government, governmental
agency or any other entity, other than the Parties.

24.  
“Services Agreement” means the Services Agreement dated as of June 22, 2007
between Syntroleum and Licensee.

25.  
“Site License Agreement” means a certain agreement to be entered into between
Syntroleum and Licensee for the design, construction and operation of a Licensed
Plant within the Licensed Territory in substantially the same for as Exhibit B
to the Agreement.

Initials:                      and                     

 

3



--------------------------------------------------------------------------------



 



26.  
“Syntroleum” means Syntroleum Corporation, a Delaware corporation having its
principal place of business at 4322 South 49th West Avenue, Tulsa, Oklahoma
74107.

27.  
“Syntroleum Biofining Catalysts” means any and all catalysts proprietary to
and/or provided by Syntroleum for use in the production of Biofined Renewable
Fuels.

28.  
“Syntroleum Biofining Catalyst Information” means, without limit, information
relating to any catalyst, catalyst formulation, conditioning procedure, start-up
procedure, regeneration procedure, or performance considered to be proprietary
by and to Syntroleum or acquired by Syntroleum which is useful in producing
Biofined Renewable Fuels and which has been used commercially or is ready for
commercial use. Syntroleum Biofining Catalyst Information will not include any
information relating to methods for manufacturing catalysts for use in producing
Biofined Renewable Fuels.

29.  
“Syntroleum Biofining Catalyst Patent Rights” means all rights with respect to
patents and patent applications of all relevant countries to the extent that the
claims cover features or aspects of catalysts useable in producing Biofined
Renewable Fuels and expressly excluding any process operating techniques or
apparatus or methods for manufacturing such catalysts, which are acquired by
Syntroleum (with right to sublicense) or are based on inventions conceived by
Syntroleum prior to termination of this Agreement; in each case to the extent
that, and subject to the terms and conditions, including the obligation to
account to and/or make payments to others, under which Syntroleum has the right
to grant licenses, sublicenses, immunities or licensing rights.

30.  
“Syntroleum Biofining Patent Rights” means all rights with respect to patents
and patent applications of all relevant countries to the extent that the claims
cover features or aspects of producing Biofined Renewable Fuels (including,
without limitation, any operating techniques and apparatus and expressly
excluding Syntroleum Biofining Catalyst Patent Rights) which are acquired by
Syntroleum (with right to sublicense) or are based on inventions conceived by
Syntroleum prior to termination of this Agreement; in each case to the extent
that, and subject to the terms and conditions, including the obligation to
account to and/or make payments to others, under which Syntroleum has the right
to grant licenses, sublicenses, immunities or licensing rights.

31.  
“Syntroleum Biofining Technical Information” means all unpatented information
relating to the production of Biofined Renewable Fuels (including, without
limitation, operating techniques and apparatus for carrying out the production
of Biofined Renewable Fuels and expressly excluding Syntroleum Biofining
Catalyst Information) which (a) either (i) has been commercially used or (ii) is
in a stage of development suitable for commercial use, and (b) has been made or
acquired by Syntroleum (with right to sublicense) prior to the termination of
this Agreement; in each case to the extent that, and subject to, the terms and
conditions, including the obligation to account to and/or make payments to
others, under which Syntroleum has the right to disclose and grant rights to
others.

Initials:                      and                     

 

4



--------------------------------------------------------------------------------



 



32.  
“Syntroleum Biofining Technology” means Syntroleum’s proprietary technology for
producing Biofined Renewable Fuels and includes Syntroleum Biofining Technical
Information, Syntroleum Biofining Patent Rights, Syntroleum Biofining Catalyst
Information and Syntroleum Biofining Catalyst Patent Rights. Syntroleum
Biofining Technology expressly excludes the right to make or sell Syntroleum
Biofining Catalysts.
  33.  
“Technical Services” means any of the following services pertaining to the
Licensed Plant that Syntroleum may provide to Licensee:

a. review of any design information relating to any existing plant facilities;
b. review of any re-designs, modifications or other information prepared by
Licensee’s engineer;
c. review of any information, specifications or drawings received by Licensee
from equipment suppliers;
d. commissioning or start-up assistance of the Licensed Plant;
e. training of Licensee’s operating, maintenance, laboratory or product
development personnel;
f. preparing customized, site-specific guidelines for Licensee’s use in drafting
its own operating procedures for the Licensed Plant;
g. providing product development or customer service assistance;
h. performing tests in Syntroleum’s laboratories or production facilities;
i. trouble-shooting, maintenance and repair assistance;
j. providing any of the services listed on Exhibit C to a Site License
Agreement; and
h. providing any other services necessary to transfer of the Syntroleum
Biofining Technology to Licensee.
Initials:                      and                     

 

5



--------------------------------------------------------------------------------



 



Exhibit B
to Biofining Master License Agreement
[NOT EXECUTED OR OPERATIVE]
Initials:                      and                     
 1

 

 



--------------------------------------------------------------------------------



 



Exhibit C
to Biofining Master License Agreement
List of Syntroleum Competitors

1.  
Sasol
  2.  
ExxonMobil
  3.  
Rentech
  4.  
Shell
  5.  
UOP
  6.  
Neste
  7.  
British Petroleum
  8.  
ConocoPhillips
  9.  
Changing World Technologies
  10.  
Ben Gurion University

Initials:                      and                     
 1

 

 